Case 18-27963-MBK          Doc 280    Filed 11/16/18 Entered 11/16/18 12:15:26         Desc Main
                                     Document     Page 1 of 3



LOWENSTEIN SANDLER LLP               CAPLIN & DRYSDALE,          YOUNG CONAWAY
Kenneth A. Rosen, Esq.               CHARTERED                   STARGATT & TAYLOR, LLP
Jeffrey D. Prol, Esq.                James P. Wehner, Esq.       Edwin J. Harron, Esq.
One Lowenstein Drive                 (admitted pro hac vice)     Sara Beth A. R. Kohut, Esq.
Roseland, NJ 07068                   Jeffrey A. Liesemer, Esq.   Rodney Square
Telephone: (973) 597-2500            (admitted pro hac vice)     1000 North King Street
Facsimile: (973) 597-2400            One Thomas Circle, N.W.     Wilmington, DE 19801
krosen@lowenstein.com                Washington, DC 20005        Telephone: (302) 571-6703
jprol@lowenstein.com                 Telephone: (202) 862-5000   Facsimile: (302) 576-3298
Counsel to the Debtors and           Facsimile: (202) 429-3301   eharron@ycst.com
Debtors in Possession                jwehner@capdale.com         skohut@ycst.com
                                     jliesemer@capdale.com       Counsel to the Legal
                                     Counsel to the Asbestos     Representative
                                     Claimants Committee

                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF NEW JERSEY

                                                  :
 In re:                                           :         Case No. 18-27963-MBK
                                                  :
 DURO DYNE NATIONAL CORP., et al.,                :         Chapter 11
                                                  :
                             Debtors.1            :         Jointly Administered
                                                  :

                NOTICE OF JOINT MOTION TO EXEMPT ASBESTOS CLAIMS
               AND DEMANDS FROM THE JANUARY 8, 2019 CLAIMS BAR DATE

                    PLEASE TAKE NOTICE that on December 10, 2018 at 11:00 a.m. (ET), or as

 soon thereafter as counsel may be heard, the above-captioned debtors and debtors-in-possession, the

 Official Committee of Asbestos Claimants, and Lawrence Fitzpatrick in his official capacity as

 Legal Representative (collectively, “Movants”), by and through their undersigned counsel, shall

 move (the “Motion”) before the Honorable Michael B. Kaplan, United States Bankruptcy Judge, in

 Courtroom #8 of the United States Bankruptcy Court for the District of New Jersey, 402 E. State


 1
     The “Debtors” in these chapter 11 cases, along with the last four digits of each Debtor’s tax
 identification number, are Duro Dyne National Corp. (4664), Duro Dyne Machinery Corp. (9699),
 Duro Dyne Corporation (3616), Duro Dyne West Corp. (5943), and Duro Dyne Midwest Corp.
 (4662).

 31035/3
 11/16/2018 51106227.2
Case 18-27963-MBK         Doc 280     Filed 11/16/18 Entered 11/16/18 12:15:26               Desc Main
                                     Document     Page 2 of 3



 Street, Trenton, New Jersey 08608, for entry of an order, substantially in the form submitted

 herewith, exempting asbestos claims and demands from the January 8, 2019 claims bar date.

                PLEASE TAKE FURTHER NOTICE that the Debtors shall rely upon the

 Application in support of the Motion. No brief is necessary as no novel issues of fact or law are

 presented by the Motion. A proposed form of order is also submitted therewith. Oral argument is

 requested in the event an objection is timely filed.

                PLEASE TAKE FURTHER NOTICE that any objections to the Motion must be

 filed with the Clerk of the Court together with proof of service thereof, and served so as to be

 actually received no later than December 3, 2018 at 4:00 p.m. (ET) by proposed counsel to the

 Debtors, Lowenstein Sandler LLP, One Lowenstein Drive, Roseland, New Jersey 07068, Attn.:

 Jeffrey D. Prol, Esq.

                PLEASE TAKE FURTHER NOTICE that objections, if any, must: (a) be in

 writing; (b) comply with the Bankruptcy Rules, the Local Rules, and other case management rules

 or orders of this Court; and (c) state with particularity the legal and factual basis for the objection.

                PLEASE TAKE FURTHER NOTICE that unless an objection is timely filed and

 served in accordance with this notice, it may not be considered by the Bankruptcy Court. In the

 event no objections are filed, the relief requested in the Motion may be granted without a hearing.




                              [Remainder of Page Intentionally Left Blank]




                                                    -2-
Case 18-27963-MBK     Doc 280    Filed 11/16/18 Entered 11/16/18 12:15:26     Desc Main
                                Document     Page 3 of 3



 Dated: November 16, 2018               Respectfully submitted,


                                        LOWENSTEIN SANDLER LLP

                                        /s/ Jeffrey D. Prol
                                        Kenneth A. Rosen, Esq.
                                        Jeffrey D. Prol, Esq.
                                        One Lowenstein Drive
                                        Roseland, New Jersey 07068
                                        (973) 597-2500 (Telephone)
                                        (973) 597-2400 (Facsimile)
                                        krosen@lowenstein.com
                                        jprol@lowenstein.com

                                        Proposed Counsel to the Debtors and
                                        Debtors-in-Possession




                                           -3-
